Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 3/8/2021. The Applicant has amended independent claim 1 and added new claims 3 and 4. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ose et al., US 2018/0301753.
Regarding claim 1, Ose et al., teaches a manufacturing method of solid-state battery (0055), comprising: a laminate (0120) pressing process for pressing a laminate (0079) in which a positive electrode layer (0099), a negative electrode layer (0099), and a solid electrolyte layer (0099) between the positive electrode layer and the negative electrode layer are laminated (0120; 0122; 0185-0188); and a shearing process (0094); for punching the laminate into a 
Regarding claim 4, Ose et al., teaches method comprising in order of the laminate pressing process (0120; 0185-0186), the shearing process (0188; 0194; 0200), and the current-collecting foil bonding process (0092; 0145; 0171; 0180; 0185).
Thus, the claims are anticipated.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over 

Ose et al., US 2018/0301753.

Regarding claim 3, Ose et al., teaches during the shearing process (0199), the laminate is clamped by a punch and a die (0199).
Although Ose et al., does not recite “in such a way that a ratio of the distance of the clearance between the punch and the die with respect to the thickness of the laminate is 1/10 or less”, .

Response to Arguments
5.	Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive. The Applicant argues that “Ose fails to disclose the technical feature of pressing a laminate structure of positive electrode layer/ solid electrolyte layer/ negative electrode layer.” However, claim 1 does not recite “pressing a laminate structure of positive electrode layer/ solid electrolyte layer/ negative electrode layer.”    Instead, claim 1 recites, “pressing a laminate in which a positive electrode layer, a negative electrode layer, and a solid electrolyte layer between the positive electrode layer and the negative electrode layer are laminated.” Claim 1 does not recite simultaneously pressing a laminate of positive electrode, negative electrode and a solid electrolyte. Additionally, Ose teaches laminating each of the structural layers depicted in Fig. 1 of Ose, and the preamble of claim 1,  “A manufacturing method of solid-state battery, comprising” provides the method of claim 1, including more layers (ex. Current collector) in the structure than those claimed in claim 1.
Applicant argues that “Ose fails to disclose the technical feature of a shearing process by punching and shearing the laminate.” However, Ose teaches a shear mixer (0094) and shearing process (0199) by punching and shearing laminate (0199). “The most common cutting processes are performed by applying a shearing force, and are therefore sometimes referred to as shearing processes. When a great enough shearing force is applied, the shear stress in the .




Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA J. MARTIN
Examiner
Art Unit 1727




/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727